Order entered May 6, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01140-CV

                         ZACHARIAH C. MANNING, Appellant

                                            V.

                      PENFED REALTY, LLC, ET AL., Appellees

                    On Appeal from the 301st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-17-15897

                                        ORDER
      Before the Court is appellant’s May 1, 2019 motion for an extension of time to file his

reply brief. We GRANT the motion and extend the time to June 3, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE